Citation Nr: 1112016	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-03 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability.


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The seeks entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  With respect to these claims, the Veteran has repeatedly stated that he is considered disabled by the Social Security Administration (SSA), and has submitted evidence demonstrating that he is receiving SSA benefits.  The Veteran has also repeatedly requested that VA obtain his SSA records with respect to both claims on appeal.  The evidence of record does not show that VA has made any attempts to obtain these records.  Accordingly, an attempt must be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran has also made multiple requests that he be provided with a "social and industrial survey" to determine his employability.  While a September 2009 VA PTSD examination report opined that the Veteran's PTSD symptoms did not preclude employment, the examiner did not discuss the Veteran's work and educational history.  In addition, the opinion did not state whether the Veteran was capable of maintaining employment consistent with his education and occupational experience.  Accordingly, an additional VA examination is needed to provide a more detailed opinion as to whether the Veteran's service-connected PTSD symptoms preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.326, 3.327 (2010).

In addition, in a June 2010 appeal to the Board, the Veteran stated that VA had never obtained all of his records from a specific physician or from the VA Medical Center that he frequented.  In response, the Veteran was sent a letter requesting that he complete and return an authorization and consent form to allow VA to obtain records from the named physician.  While the Veteran never responded to this letter, the claims on appeal must be remanded for the reasons given above, so another attempt to obtain the Veteran's authorization and consent is warranted.  In this regard, the Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Finally, for those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), but are unemployable due to service-connected disabilities, the RO must submit such cases to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b) (2010).  Thus, the RO must also consider whether the Veteran meets the criteria for submission of the Veteran's claim to the Director, Compensation and Pension Service for extraschedular consideration of TDIU.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include evidence that he is currently unable to obtain or retain employment due to his service-connected PTSD, such as employment records and statements from previous employers.  The RO must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for PTSD, to specifically include the physician that he identified in the June 2010 appeal to the Board.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.  The RO must also contact the SSA and obtain copies of all medical and other records considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be informed that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. The RO must make arrangements to provide the Veteran with a psychiatric examination to determine the effects of his service-connected PTSD on his ability to maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  All pertinent symptomatology and findings of the Veteran's service-connected PTSD must be reported in detail.  The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD symptoms alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran must be provided a supplemental statement of the case.  As part of this readjudication, the RO must specifically discuss whether the Veteran's claims meet the criteria for referral to the Director, Compensation and Pension Service for extraschedular consideration of TDIU.  After the Veteran had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

